Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,5-7,10-13,19-23 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH et al (US 20220022204 A1) hereinafter as FEHRENBACH in view of CAO et al (US 20210105104 A1) hereinafter as CAO.
Regarding claim(s) 1,19 and 27, FEHRENBACH discloses a wireless communication device for wireless communication (See Fig(s). 4 illustrates UEs or wireless devices forwarding announcements of time/frequency information), comprising: 
a memory; and one or more processors operatively coupled to the memory (See ¶ 233-235, a processing means, for example a computer, or a programmable logic device, configured to or adapted to perform one of the methods described), 
the memory and the one or more processors configured to:
 transmit a reception announcement that indicates a plurality of future resource reservations (See Fig(s). 8f, a plurality of reservations of specific resources in the plurality of future time frames).
FEHRENBACH fails to disclose receiving at least one communication from an additional wireless communication device using at least one of the plurality of future resource reservations.  
CAO discloses disclose receiving at least one communication from an additional wireless communication device using at least one of the plurality of future resource reservations (See Fig(s). 2-3, See ¶ 136-137, a transmitting UE may explicitly reserve resources for a selected or defined number of future TBs to be transmitted using the same periodic resources.).
Utilizing reserved future resources maximizes bandwidth efficiency based on time of need per network user requirements.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of CAO within FEHRENBACH, so as to enhance overall network and user performance by Utilizing reserved future resources maximizes bandwidth efficiency based on time of need per network user requirements.
 
Further with regards to claims 19 and 27, FEHRENBACH further discloses a cancellation indication corresponding to cancelling future communications (See ¶ 16, The receiving transceiver is configured for abandoning, i.e., cancelling or postponing, an own scheduled transmission in the indicated specific resource…See ¶ 89-90, 112, See Fig(s). 9 see block TS2).

Regarding claim(s) 2, FEHRENBACH discloses wherein the plurality of future resource reservations comprises at least four future resource reservations (See Fig(s). 8f, 11, plurality of future reservations See ¶ 106).
Regarding claim(s) 5, FEHRENBACH discloses wherein the one or more processors are further configured to transmit a cancellation indication corresponding to the reception announcement, wherein the cancellation indication indicates that one or more future resource reservations of the plurality of future resource reservations are cancelled. (See ¶ 16, The receiving transceiver is configured for abandoning, i.e., cancelling or postponing, an own scheduled transmission in the indicated specific resource…See ¶ 89-90, 112, See Fig(s). 9 see block TS2).
Regarding claim(s) 6-7, 22-23, FEHRENBACH discloses  wherein the cancellation indication comprises an identifier associated with the one or more future resource reservations (See ¶ 7, control signalling aspects that may be used for the pre-emption, the location of the control signalling in the time-frequency grid and the conflict resolution schemes for UEs pre-empting the same resources…control signaling inherently includes identifiers).  
Regarding claim(s) 10, FEHRENBACH discloses wherein the one or more processors are further configured to transmit a preemption indication corresponding to the reception announcement (See ¶ 7, control signalling aspects that may be used for the pre-emption, the location of the control signalling in the time-frequency grid and the conflict resolution schemes for UEs pre-empting the same resources…control signaling inherently includes identifiers), wherein the preemption indication indicates that one or more future resource reservations of the plurality of future reservations are preempted.  
Regarding claim(s) 11, 28, FEHRENBACH discloses wherein transmitting the preemption indication corresponds transmitting the preemption indication to the additional wireless communication device (See Fig(s). 9, See ¶ 7, control signalling aspects that may be used for the pre-emption, the location of the control signalling in the time-frequency grid and the conflict resolution schemes for UEs pre-empting the same resources…control signaling inherently includes identifiers).  
Regarding claim(s) 12, 29, FEHRENBACH discloses wherein the preemption indication indicates a reason for preemption of the one or more future resource reservations. (See Fig(s). 9, See ¶ 7, control signalling aspects that may be used for the pre-emption, the location of the control signalling in the time-frequency grid and the conflict resolution schemes for UEs pre-empting the same resources…control signaling inherently includes identifiers).  
Regarding claim(s) 13, 30, FEHRENBACH discloses wherein the preemption indication indicates that a set of resources associated with the one or more future resource reservations will be used by another wireless communication device (See Fig(s). 8-9, See ¶ 112-113).
Regarding claim(s) 20-21, FEHRENBACH discloses wherein an announcement of the first set of announcements comprises a reception announcement (See ¶ 207,  any transmission/reception point, TRP, enabling an item or a device to communicate using the wireless communication network, the item or device being provided with network connectivity to communicate using the wireless communication network). 
Regarding claim(s) 26, Cao discloses wherein the cancellation indication indicates the reservation. (See Fig(s). 2-3, See ¶ 136-137, a transmitting UE may explicitly reserve resources for a selected or defined number of future TBs to be transmitted using the same periodic resources.).
Utilizing reserved future resources maximizes bandwidth efficiency based on time of need per network user requirements.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of CAO within FEHRENBACH, so as to enhance overall network and user performance by Utilizing reserved future resources maximizes bandwidth efficiency based on time of need per network user requirements.


Allowable Subject Matter
Claims 3-4,8-9, 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 14 and their respective dependents is/are allowed.
The prior art fails to disclose wherein the at least one future communication corresponds to at least one scheduled time; and transmit, during a second time period and using a second transmission frequency that is different than the first transmission frequency, a second set of announcements associated with the at least one future communication, wherein the second transmission frequency is based at least in part on an amount of time between the second time period and the at least one scheduled time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411